     Case 1:19-cv-00653-AWI-EPG Document 33 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALLEN HAMMLER,                                     No. 1:19-cv-00653-AWI-EPG (PC)
12                      Plaintiff,                      ORDER DENYING PLAINTIFF’S REQUEST
                                                        TO OPT OUT OF EARLY SETTLEMENT
13          v.                                          CONFERENCE
14   GOOCH, et al.,                                     (ECF No. 31)
15                      Defendants.
16

17          This case has been referred to an early settlement conference. (ECF No. 28). On March 9,

18   2021, Plaintiff Allen Hammler (“Plaintiff”) filed a notice to opt out of the conference. (ECF No.

19   31).

20          The order referring this case to an early settlement conference requires the parties to meet

21   and confer and gives Defendants the option of opting out of the early settlement conference by

22   filing a notice to that effect if “defense counsel in good faith finds that a settlement conference

23   would not be productive at this time[.]” (ECF No. 28 at 2). The order does not give Plaintiff the

24   option of opting out.

25          The fact that Plaintiff filed the notice indicates that a settlement conference may very well

26   not be productive at this time. Nevertheless, the Court will await Defendants’ decision after

27   meeting and conferring with Plaintiff, as required by the order.

28   \\\
                                                       1
     Case 1:19-cv-00653-AWI-EPG Document 33 Filed 03/10/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to opt out of the

 2   settlement conference (ECF No. 31) is DENIED.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   March 10, 2021                          /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
